OPALA, Justice,
concurring specially:
Because the Oklahoma fundamental law expressly mandates an omni-competent sin*1051gle-tier trial court,1 we are not free to chop up our district court “into rigidly divided compartments with tightly restricted inter-divisional movement of cases.”2 No legislatively-prescribed time limit that affects— directly or obliquely — the inter-docket transfers of cases within the district court may hence be treated as a jurisdictional barrier. A contrary construction would offend the Constitution’s institutional design for the district court.3

. Art. 7, § 7(a), Okl.Con. (1967 Amendment).


. Carter v. Gullett, Okl., 602 P.2d 640, 641 [1979] (dissenting opinion by Opala, J.).


. Carter v. Gullett, supra note 2 at p. 643 (dissenting opinion by Opala, J.).